Citation Nr: 1125517	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for salivary gland cancer, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for salivary gland cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1956.

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2011, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  During that month, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for salivary gland cancer, claimed as due to exposure to ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for salivary gland cancer; although notified of the denial in August 2002, the Veteran did not initiate an appeal.
      
2.  New evidence associated with the claims file since the August 2002 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for salivary gland cancer and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 2002 RO rating decision that denied entitlement to service connection for salivary gland cancer is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for salivary gland cancer have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the Board has reopened and remanded the Veteran's claim of entitlement to service connection for salivary gland cancer, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

Laws and Regulations

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the Veteran filed a claim for entitlement to service connection for salivary gland cancer in April 2002.  In an August 2002 rating decision, the RO denied entitlement to service connection for salivary gland cancer, noting that in-service radiation exposure was not verified due to the Veteran's failure to provide information concerning post-service work history, family history, and history of known carcinogen exposure. 

Although notified of the August 2002 denial, the Veteran did not initiate an appeal of that determination.  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In October 2006, the Veteran sought to reopen his claim of entitlement to service connection for salivary gland cancer.  

This appeal arises from the RO's August 2007 rating decision that found new and material evidence had been submitted to reopen the Veteran's claim for service connection for salivary gland cancer and then denied entitlement to service connection for that disorder.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Factual Background and Analysis

Evidence added to the claims file since the August 2002 denial includes statements from the Veteran and his representative; a September 2006 VA physician statement; VA treatment records dated from 2004 to 2010; and an April 2011 Travel Board hearing transcript.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  New evidence of record includes the September 2006 VA physician statement that indicated that the Veteran had undergone a recent VA Ionizing Radiation Registry Examination, described the Veteran's reported exposure to radiation while stationed near Nagasaki and Hiroshima in 1954 and 1955, and reported that the Veteran had developed salivary gland cancer.  In a completed Form RRAIS (JF) (Radiation Risk Activity Information Sheet) dated in March 2007, the Veteran provided further details of his claimed radiation exposure, indicating that he was stationed for 11 months in an explosion area less than a mile from ground zero and that he had been exposed to radiation from drinking water and standing on remains.  He further described his negative familial history of cancer as well as his exposure (or lack thereof in this case) to additional carcinogens.  In addition, during his April 2011 hearing, the Veteran testified that he had worked following service as a barber and he provided additional details as to how he believes he was exposed to radiation during service, commenting that he was stationed at Camp Wood outside of Kukamoto and Nagasaki (areas of Japan that he asserted were well known to be exposed to radiation).  He theorized that he had come into contact with radiation from drinking water, food preparation, and being out in the field.  

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., supporting evidence that the claimed in-service radiation exposure occurred.  As noted, the Veteran's claim was previously denied because it was found that he had not completed the requisite paperwork describing his family medical history and post-service exposure to known carcinogens.  However, since that time he has provided this information.  Moreover, this information is presumed to be credible for the purposes of reopening the Veteran's claim.  Under these circumstances, the Board concludes that the criteria for reopening the claim for entitlement to service connection for salivary gland cancer, claimed as due to exposure to ionizing radiation, are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received, and the Veteran's claim of entitlement to service connection for salivary gland cancer is reopened.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for salivary gland cancer, claimed as due to exposure to ionizing radiation, is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  First, if a veteran exposed to radiation during active service later develops one of the diseases a listed in 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  38 C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 3.309(d)(2) include many types of cancer, including salivary gland cancer.  38 C.F.R. § 3.309(d) (2010).

Service connection may also be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence that the claimed condition is a radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship, in fact, exists between the disease and the specific veteran's radiation exposure in service.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  38 C.F.R. § 3.311(a).

Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

The Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that his claimed salivary gland cancer was incurred as a result of radiation exposure during active service.  He has asserted that he was exposed to radiation for 11 months during active service from 1954 to 1955 when he was stationed at Camp Wood near Kumamoto, Japan.  Post-service private treatment records dated in 1994 revealed treatment for adenocarcinoma of the probable minor salivary gland as well as adenocarcinoma of the left tongue and neck.

As an initial matter, the Board finds that the Veteran would qualify for service connection under 38 C.F.R. § 3.309, as cancer of the salivary gland is one of the types of cancer that is subject to presumptive service connection, if he is shown to be a radiation-exposed veteran under that regulation.  38 U.S.C.A. §§ 1112(c) (West 2002); 38 C.F.R. §§ 3.307, 3.309(d) (2010).  Cancer of the salivary gland is also considered a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  Thus, all of the criteria outlined in 38 C.F.R. § 3.311 for developing claims based for service connection for a radiogenic disease must be accomplished.  

In order to confirm the Veteran's claimed exposure to ionizing radiation during service, the RO made a PIES request in May 2002, asking for verification of exposure to radiation, to include furnishing "DD 1141/records of exposure to radiation" and service personnel records.  

A response dated later the same month reflects that the record was fire related and requested information could not be reconstructed.  The Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Despite the efforts discussed above to request the records identified in 38 C.F.R. § 3.311(a)(2)(iii) (2010), the Board notes that the RO did not forward the claim to the Under Secretary for Health for preparation of a probable dose estimate.  On remand, VA must forward the Veteran's claims file to the Under Secretary for Health for preparation of a probable dose estimate to comply with 38 C.F.R. § 3.311(a)(2)(iii). All pertinent records, to include copies of pertinent service personnel records, statements provided by the Veteran concerning radiation exposure (to include a completed Form RRAIS (JF) (Radiation Risk Activity Information Sheet) dated in March 2007), and the September 2006 VA physician statement are to be forwarded to the Under Secretary of Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  
The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Denver, Colorado.  However, as the claims file only includes treatment records from that facility dated up to January 2006 and from June 2008 to August 2010, any additional records should be obtained (specifically to include a copy of the September 2006 VA Ionizing Radiation Registry Examination report).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA clinical records pertaining to the Veteran's claimed salivary gland cancer from the Denver VAMC for the period from January 2006 to June 2008 and from August 2010 to the present, to include a copy of the September 2006 VA Ionizing Radiation Registry Examination report.

2.  Then, forward the claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's probable dose exposure to ionizing radiation in service as instructed under 38 C.F.R. § 3.311(a)(2)(iii).

4.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the SOC in August 2008.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


